Citation Nr: 1107487	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim for service connection for a heart disorder, 
characterized as coronary artery disease to include hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from January 1954 to 
October 1957 and from December 1957 to July 1968.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal from a 
June 2005 rating decision by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board denied the claim on appeal by a December 2008 decision.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a January 2010 
Joint Motion for Court Remand (Joint Motion), the Court remanded 
the Board's decision for development in compliance with the Joint 
Motion.

A letter was sent to the Veteran and his representative on 
October 13, 2010 in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  No response 
was received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the January 2010 Joint Motion, the Court noted that the 
Veteran requested a Decision Review Officer (DRO) hearing at the 
Regional Office, but did not receive such a hearing.  The Court 
indicated that the Board erred by failing to discuss why it was 
proper to decide the claim on appeal absent affording the Veteran 
his requested DRO hearing.  Upon a review of the claims file, the 
Board finds that remand is required to attempt to provide the 
Veteran with a DRO hearing at the RO.   

In March 2005, the Veteran filed a claim to reopen a claim for 
entitlement to service connection for a heart disorder, 
characterized as coronary artery disease to include hypertension.  
In a June 2005 rating decision, the RO denied the Veteran's 
claim.  In August 205, the Veteran filed a notice of 
disagreement.  In March 2006 the RO issued a statement of the 
case.  In May 2006, the Veteran filed a substantive appeal and 
requested a DRO hearing at the RO.  In April 2008, the RO sent 
the Veteran and his representative a letter notifying them of the 
time and place for the scheduled RO hearing.  That same month, 
the Veteran's representative submitted a memorandum to the RO 
that provided notification that the Veteran was undergoing 
surgery and could not make the scheduled hearing date.  A 
handwritten note on that memorandum indicates that a DRO spoke 
with the Veteran's representative and requested that he inform 
the RO when the Veteran was available for rescheduling.  A 
handwritten note on the memorandum dated in October 2008 
indicates that there was "still no reply" and that the appeal 
was being certified to the Board.  The claims file does not 
contain any indication of whether the Veteran or his 
representative was contacted after the initial April 2008 contact 
and does not contain a withdrawal of the hearing request.  Due 
process thus requires the Veteran be provided with a hearing.  
See 38 C.F.R. § 3.103(c) (2010) (noting that, upon request, a 
claimant is entitled to a hearing on an issue involved in a 
claim).  In light of the above, this case must be returned to the 
RO so that a hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing at 
the RO.  The Veteran and his representative 
must be provided proper notice of the date 
and time of the scheduled hearing and the 
notification must be documented in the claims 
file.  If the Veteran no longer desires the 
requested hearing, a signed writing to that 
effect must be placed in the claims file.

2.  Readjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should be 
afforded the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


